[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:MOTION TO OPEN OR SET ASIDE NONSUIT
The motion to open or set aside the nonsuit which entered CT Page 4233 December 15, 1994, is granted conditioned upon the plaintiff complying with General Statutes § 52-212 by verifying the motion under oath. (See plaintiff's motion, docket entry no. 123.)
Upon compliance, the court will hold an evidentiary hearing on the plaintiff's motion to open or set aside the judgment of legal separation (docket entry no. 109). Cromwell CommonsAssociates v. Koziura, 17 Conn. App. 13, 17, 549 A.2d 677 (1988).
ROMEO G. PETRONI, JUDGE